Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

In the Case of:
William B. Barham, M.D., DATE: August 23, 1996
Petitioner,

Docket No. C-96-025
Decision No. CR432

-v-

The Inspector General.

DECISION

By letter dated October 27, 1995 (Notice), the Inspector
General (I.G.) notified Petitioner that he was being
excluded for five years from participation in the
Medicare, Medicaid, Maternal and Child Health Services
Block Grant, and Block Grants to States for Social
Services programs. The I.G. alleged that Petitioner was
convicted, in the United States Navy, by General Court
Martial, of a criminal offense related to neglect or
abuse of patients in connection with the delivery of a
health care item or service, within the meaning of
section 1128(a)(2) of the Social Security Act (Act). The
Notice informed Petitioner that section 1128(c) (3)(B) of
the Act requires that individuals convicted of such
offenses be excluded for at least five years.

On November 13, 1995, Petitioner requested a hearing
before an administrative law judge of the Departmental
Appeals Board (DAB) to contest his exclusion. In his
hearing request, Petitioner argued that he should not be
excluded for three reasons: 1) a court martial is not a
"conviction" within the meaning of section 1128(i) of the
Act; 2) even if a court martial were a conviction,
Petitioner's conviction was not related to neglect or
abuse of patients, within the meaning of section
1128(a) (2) of the Act; and 3) Petitioner does not pose a
threat to patient health or safety.

During the January 24, 1996 telephone prehearing
conference, the parties agreed that there were no
material facts in dispute. Accordingly, Petitioner
2

waived his right to an in-person hearing and I set a
schedule for the parties to file briefs supported by
documentary evidence. The I.G. filed a Brief (I.G. Br.)
and four exhibits (I.G. Exs. 1-4). Petitioner filed a
Brief (P. Br.) and three exhibits (P. Exs. 1-3). Neither
party objected to the admission of the offered exhibits.
I admit into evidence I.G. Exs. 1-4 and P. Exs. 1-3.

I find no reason to disturb the I.G.'s determination to
exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of five years.

APPLICABLE LAW

Section 1128(a)(2) of the Act provides that any
individual or entity that has been convicted, under
federal or State law, of a criminal offense relating to
neglect or abuse of patients in connection with the
delivery of a health care item or service, must be
excluded from participation in any program under title
XVIII, including any State health care program as defined
in section 1128(h). Section 1128(c) (3) (B) of the Act
makes mandatory an exclusion of at least five years for
individuals convicted of such crimes.

Section 1128(i) of the Act provides that an individual
will be deemed convicted under any of the following
circumstances:

(1) when a judgment of conviction has been
entered against the individual or entity by a
Federal, State, or local court, regardless of
whether there is an appeal pending or whether the
judgment of conviction or other record relating
to the criminal conduct has been expunged;

(2) when there has been a finding of guilt
against the individual or entity by a Federal,
State, or local court;

(3) when a plea of guilty or nolo contendere by
the individual or entity has been accepted by a
Federal, State, or local court; or

(4) when the individual or entity has entered
into participation in a first offender, deferred
adjudication, or other arrangement or program
where judgment of conviction has been withheld.
3

PETITIONER'S ARGUMENT

Petitioner contends that his conviction in the U.S. Navy,
by General Court Martial, does not meet the requirements
of section 1128(i) of the Act because courts martial are
not part of the federal judiciary, but are legislative
courts with jurisdiction independent of the judicial
power created and defined by Article III of the
Constitution. He maintains that mandatory exclusion is
limited to those persons who have been convicted by an
Article III federal court, so that each person so
excluded is afforded those rights and protections offered
by the federal judiciary system. He asserts also that he
could not even have been charged with "indecent assault"
in the federal system, since no similar charge exists
under federal or applicable State law.

The Petitioner contends also that the offense of which he
was convicted did not relate to the abuse or neglect of
patients. He asserts that the incidents underlying the
offense of which he was convicted were not abuse but were
consensual acts between adults, and that the alleged
victims made no claim of injury or abuse. Petitioner
contends further that he was not convicted of an offense
related to the neglect or abuse of patients, since he was
charged and convicted under Article 134 of the Uniform
Code of Miliary Justice which applies to sexual acts
generally.

Finally, Petitioner contends that he does not present a
threat to the health or safety of patients. He points
out that he has undergone intensive psychotherapy and
claims that he has resolved those issues which triggered
the violations. In this regard he asserts that it is the
opinion of his psychotherapist that he has been fully
rehabilitated and no longer presents a threat to his
patients. Petitioner maintains that this conclusion is
supported by the decision of the Virginia Board of
Medicine not to suspend or revoke his medical license,
and by the testimony of his current mentor, who has
observed Petitioner for over one year.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant herein, Petitioner was a
physician and lieutenant commander in the United States
Navy Medical Corps.

2. Petitioner was charged with five counts of having
committed indecent assaults upon patients in his care.
I.G. Ex. 1 at 229-230.
4

3. Following a court martial, the Petitioner was found
guilty on June 30, 1993, of five counts of indecent
assault under Article 134 of the Uniform Code of Military
Justice, 10 U.S.C. section 934. I.G. Ex. 1 at 13-14,
483.

4. As a result of his conviction, Petitioner was removed
from the Navy, fined, and imprisoned. I.G. Ex. 1 at 2,
501.

5. Conviction by court martial is a conviction by a
federal court within the meaning of section 1128(i) of
the Act.

6. Petitioner was convicted of criminal offenses
relating to abuse of patients. Findings 1-3.

7. The offenses for which Petitioner was convicted
occurred in connection with the delivery of a health care
item or service. Findings 2, 3.

8. Petitioner's exclusion is mandatory pursuant to
section 1128(a)(2) of the Act. Findings 5-7.

9. It is irrelevant that the offenses of which
Petitioner was convicted do not have a civilian analogue,
because the offenses clearly involve the abuse of
patients.

10. The I.G. was required to exclude Petitioner from
participating in the Medicare and Medicaid programs for a
minimum of five years. Act, section 1128(c) (3) (B).

11. Petitioner's alleged rehabilitation and
psychotherapy are irrelevant to the statutory requirement
that he be excluded for five years.

DISCUSSION

Under the statutory scheme of sections 1128(a)(2) and
1128(c) (3) (B) of the Act, I must uphold Petitioner's
five-year exclusion if the I.G. proves the following
elements:

1) Petitioner was convicted of a criminal
offense, within the meaning of section 1128(i) of
the Act; and
5

2) Petitioner's conviction was for a criminal
offense related to neglect or abuse of patients
in connection with the delivery of a health care
item or service.

Petitioner denies that he was convicted within the
meaning of the Act. He further denies that his
conviction related to neglect or abuse of patients.
Finally, Petitioner argues that he should not be excluded
for five years because he has been rehabilitated. I
conclude that the I.G. has proved each required element.
I have no authority to reduce to less than five years the
length of a mandatory exclusion. Therefore, I uphold
Petitioner's exclusion.

A. Petitioner was convicted of a criminal offense,

I find that Petitioner was convicted of a criminal
offense, within the meaning of sections 1128(i)(1) and
(2) of the Act. Petitioner acknowledges that he was
convicted of indecent assault, after trial by general
court martial. P. Br. at 1, 10. Petitioner argues,
however, that a court martial is not a federal court
within the meaning of section 1128(i). I disagree.

Petitioner argues that Congress did not intend to include
courts martial when it used the term "federal court" in
section 1128(i). According to Petitioner, Congress
intended to limit the term "federal court" to courts
established pursuant to Article III of the Constitution.
Therefore, Petitioner contends, section 1128(i) does not
apply to courts martial because they are established
under Article I of the Constitution, rather than under
Article III. I reject this argument. Neither the plain
language of section 1128 nor its legislative history
makes any distinction between Article I and Article III
federal courts. I do not share Petitioner's view that,
because the statute does not specifically include Article
I courts, it should be construed as excluding them from
consideration as federal courts. On the contrary, the
legislative history of section 1128(i) makes clear that
Congress intended to define the term "conviction"
broadly. See S. Rep. No. 109, 100th Cong., 1st Sess. 2,
reprinted in 1987 U.S.C.C.A.N. 682, 694-95. Indeed, a
broad interpretation of the term "conviction" is
consistent with the remedial purpose of section 1128,
which is to protect federal programs and their
beneficiaries and recipients from persons who have been
shown to be untrustworthy. Thus, the legislative history
and purpose of section 1128 favor a broad and inclusive
interpretation of the term "federal court."
6

My conclusion that courts martial are federal courts
within the meaning of section 1128(i) is further
reinforced by decisions of the Supreme Court and United
States Courts of Appeals. The Supreme Court has held
that the judgment of a court martial having jurisdiction
to try an officer or soldier for a crime is entitled to
the same finality and conclusiveness as are the judgments
of a civil court. Grafton v. U.S., 206 U.S. 333, 345
(1907); see also U. v. Price, 258 F.2d 918 (3d Cir.
1958); U.S. v. Lee, 428 F.2d 917, 920 (6th Cir. 1970).
Indeed, U.S. v. Lee involved facts analogous to those in
this case.

The defendant in Lee argued that a conviction by court
martial should not subject him to prosecution for
transporting a firearm il interstate commerce. At issue
in Lee was a statute that made transporting a firearm in
interstate commerce a crime if a person had previously
been convicted of a crime punishable by imprisonment for
a term exceeding one year. As Petitioner argues here,
the defendant in Lee argued that, because a court martial
was not part of the judicial branch of the federal
government, its judgment was not a "conviction." The
court of appeals rejected that argument:

The language of the statute is not limited to
judgments rendered by Article III courts. Courts
martial are authorized under Article I of the
Constitution. [Citations omitted] In cases in
which courts martial have jurisdiction, their
judgments are to 'be accorded the finality and
conclusiveness of a civil court in a case of
which it may legally take cognizance.' [Citing
Grafton] Jurisdiction of the military court is
not challenged in this case.... The finding of
the court martial that Lee had committed a crime,
and the judgment of sentence in excess of one
year are entitled to the conclusiveness of the
judgment of an Article III court.

428 F.2d at 920. The court's statements in Lee are
equally applicable here. The language of section 1128(i)
is not limited to Article III courts.' Petitioner has

| Petitioner argues that section 1128(i) is
distinguishable from the statute at issue in Lee.
According to Petitioner, the phrase "by a Federal, State,
or local court" is meant to limit the types of
convictions covered by section 1128. As I have discussed
above, I do not agree that the phrase is meant to limit
the definition of conviction.
7

made no suggestion that the court martial which convicted
him lacked jurisdiction. Here, I find that it is
appropriate to accord the judgment of the court martial
in Petitioner's case the same finality and conclusiveness
that I would accord the judgment of a civil court.

Additional support for this view is found in Article 76
of the Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§ 876, which provides:

(T]he proceedings, findings, and sentences of
courts-martial as approved, reviewed, or affirmed
...are final and conclusive. Orders publishing
the proceedings of courts-martial and all action
taken pursuant t those proceedings are binding
upon all departments, courts, agencies, and
officers of the United States....

This statute underscores that the Petitioner's conviction
by court martial is sufficient to bind the Department of
Health and Human Services to a determination that
Petitioner stands convicted of a criminal offense under
section 1128(i) of the Act.

I reject as unfounded also Petitioner's argument that it
is unfair to exclude him on the ground that he was not
afforded in the court martial procedure all of the
constitutional protections granted defendants in federal
or State criminal proceedings. It is well-established
that petitioners cannot use these administrative
proceedings to collaterally attack the substantive
determinations or procedural safeguards of their criminal
proceedings. Peter J. Edmonson, DAB 1330, at 4-5 (1992).

Even if I could consider such an equitable argument, I
would find no merit in it. Clearly Petitioner was
afforded substantial protection of his constitutional
rights in the trial phase of the court martial. For
example, he was represented by counsel (both civilian and
military) (I.G. Ex. 1 at 86, 225-26), he had the
opportunity to cross-examine the witnesses against him
(e-g I.G. Ex. 1 at 327, 376), and the members of the
court martial were instructed that they could not convict
unless each element of Petitioner's offenses were proved
beyond a reasonable doubt (I.G. Ex. 1 at 472-73).

Moreover, an elaborate post-trial procedure and review
process has been established by Congress to review courts
martial and assure their fairness, as detailed in the
UCMJ at 10 U.S.C. §§ 859-876a. A court martial
conviction receives an intermediate level of review by
the Court of Criminal Appeals under Article 66 of the
UCMJ, 10 U.S.C. section 866. Sections 867 and 941 of the
UCMJ provide that courts martial convirtions receive an
additional level of review by the United States Court of
Appeals for the Armed Forces. Section 867a provides for
review of decisions of the United States Court of Appeals
for the Armed Forces by the United States Supreme Court
on writ of certiorari. Part of the responsibility of the
court in conducting the post-trial review process of
courts martial includes the protection and preservation
of the constitutional rights of persons in the armed
forces. U.S. v. Frischholz, 16 U.S.C.M.A. 150, 152, 36
C.M.R. 306, 308 (1966). After conviction, Petitioner was
advised of and exercised his rights to appellate review
of his court martial conviction. I.G. Ex. 1 at 6-12.

The Court of Criminal Appeals issued a decision on
December 19, 1994 affirming his conviction. I.G. Ex 1 at
4-5.

For the reasons just discussed, I conclude that a court
martial is a federal court within the meaning of section
1128(i). Petitioner admits that the court martial
convicted him. P. Br. at 1, 10. Therefore, I find that
he was convicted within the meaning of section
1128(i)(1). Additionally, the court martial found him
guilty of the offenses with which he was charged. I.G.
Ex. 1 at 483. Accordingly, Petitioner was convicted also
of a criminal offense within the meaning of section
1128(i) (2).

B. Petitioner's conviction was for a criminal offense
related to neglect or abuse of patients in connection
with the delivery of a health care item or service.

Petitioner contends that the incidents for which he was
convicted did not relate to neglect or abuse, but
involved consensual acts between adult males. Petitioner
implies that he was prosecuted for engaging in homosexual
conduct to the discredit of the Navy, rather than for
assault. P. Br. at 11. Petitioner points out that one
element of the offenses of which he was convicted was
that his conduct must be prejudicial to the order and
discipline of the service. Because this element would
not be present if he had been charged in a non-military
court, Petitioner suggests that his conviction cannot be
viewed as relating to neglect or abuse of patients, but
rather as an offense against military discipline only.
Id. This argument ignores the fact that the element
involving military discipline was only one of eight
elements which the court martial was required to find in
order to convict Petitioner. I.G. Ex. 1 at 470. The
remaining seven elements of each charge relate solely to
9

Petitioner's unlawful sexual assaults on his victims.’
There is nothing unique to the military about the crime
of sexual abuse of patients.

Moreover, to the extent that Petitioner is asserting that
his victims consented to his conduct, this amounts to a
claim that Petitioner did not, in fact, commit the acts
of which he was convicted.’ As I have already stated,
Petitioner may not collaterally attack his conviction in
this forum. Furthermore, even were I to examine the
facts underlying Petitioner's conviction, I would
conclude that there is ample evidence that the encounters
between Petitioner and his victims were not consensual.
The statements of Petitioner's victims clearly show that
they did not anticipate Petitioner's improper behavior
and that they felt it was humiliating and degrading.

I.G. Ex. 1 at 94-109, 321, 323-24, 372-74. The record
further reflects that in at least one instance the victim
complained immediately thereafter regarding the
Petitioner's improper conduct. I1.G. Ex. 1 at 375-76.

An appellate panel of the DAB has recognized that a
conviction for unwanted sexual advances of the sort
committed by Petitioner is "related to abuse" within the

? I note that an element of each offense of which
Petitioner was convicted was that the acts were done
without the victim's consent and against his will. I.G.
Ex. 1 at 470-71.

3 In fact, Petitioner's claim that the acts he was
convicted of engaging in were consensual is inconsistent
with his own statement, made to the Maryland Board of
Physician Quality Assurance in his application for a
medical license. In his license application he stated:

On June 30, 1993, I was convicted at a
general court-martial of 5 counts of
indecent assault involving two different
patients. This became an issue when I
fondled and ultimately orally sodomized a
patient who was under my care....

Subsequent investigation revealed one other
patient who I had fondled and
masturbated.... I realize that the behavior
that I engaged in with these two patients is
repulsive, illegal, unprofessional, and
unethical. : can be condoned under no
circumstances, and I have taken steps to
ensure that it never happens again.

I.G. Ex. 2 at 3.
10

meaning of section 1128(a)(2) of the Act and, thus, forms
a basis for exclusion from the Medicare and Medicaid
programs. Bruce Lindberg, D.C., DAB 1280, at 6 (1991).

I find further that the record establishes that the
offenses for which Petitioner was convicted involved
patients in his care. The record reflects that the
victims were enlisted men in the Marines who came to
Petitioner for medical treatment of venereal disease,
thus establishing a doctor-patient relationship. I.G.
Ex. 1 at 94-109, 321, 323-24, 372-74. The record also
shows that the assaults were committed in the course of
medical examinations by the Petitioner and therefore were
in connection with the delivery of a health care item or
service under section 1128(a)(2). Id.

The I.G. has proved that Petitioner was convicted of a
criminal offense related to neglect or abuse of patients
in connection with the delivery of a health care item or
service. Section 1128(c)(3)(B) of the Act mandates that
individuals convicted of such crimes be excluded from
participation in Medicare and Medicaid for at least five
years. Here, the I.G. has excluded Petitioner for the
minimum mandatory period.

Petitioner nevertheless argues that he should not be
excluded because he has been rehabilitated through
psychotherapy and other means and, thus, no longer
presents a danger to his patients. Because Petitioner's
exclusion is for the minimum mandatory period, I cannot
consider mitigating factors. Peter J. Edmonson, DAB 1330
(1992).

CONCLUSION
The I.G.'s determination that Petitioner's exclusion for
at least five years is mandated by section 1128(a) (2) of

the Act and is supported by the applicable law and
regulations.

/s/

Joseph K. Riotto
Administrative Law Judge
